HOOD, Associate Judge.
Plaintiff sued for damages to his automobile resulting from a collision with defendant’s automobile. Defendant counterclaimed for his damages. The trial court, sitting without a jury, found that the negligence of defendant’s driver was the proximate cause of the accident and that plaintiff was free of contributory negligence, and awarded judgment for plaintiff. Defendant appealed.
When the collision occurred the two cars were going in opposite directions on Blaine Street, N. E., defendant’s car having just previously .made a right-hand turn into Blaine Street from 36th Street. There was no testimony as to excessive speed. The witnesses agreed that Blaine Street is not a wide street and that cars were parked on both sides of the street, leaving just enough room in the center for the two cars to pass. The disputed question of fact was which car was being driven over the center line of the street. The testimony for each party indicated that he was on the right side and the other on the wrong side. A police officer who came to the scene after the accident testified that both cars were on the wrong side.
The evidence clearly presented questions of fact as to negligence and contributory negligence, and the findings of the trial court must stand.
Affirmed.